Citation Nr: 0813572	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
dermatological condition, to include recurrent boils, cysts, 
and residual scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
March 1958 to December 1962 and from March 1963 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico. 

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  Evidence received since the last finalized decision 
relates to a previously unestablished fact regarding the 
existence of a current disability; the evidence raises a 
reasonable possibility of substantiating the claim.  

2.  The veteran has residual scarring on his body as a result 
of an in-service exposure to bamboo contaminated with human 
fecal matter; the resulting sepsis, treated in service, 
caused boils to erupt on the skin which eventually subsided.  
There is no active boil pathology noted on any examination.  


CONCLUSIONS OF LAW

1.  New and Material evidence has been received to reopen a 
claim for entitlement to service connection for a 
dermatological condition, to include recurrent boils, cysts, 
and residual scarring. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2.  Service connection for a dermatological condition, to 
include recurrent boils, cysts, and residual scarring is 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the veteran's claim 
of entitlement to service connection for a dermatological 
condition with residual scarring.  Therefore, no further 
development is needed with respect to the aspect of the 
appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-New and Material 

The veteran was initially denied service connection for a 
skin disorder, characterized as blood disease with boil 
manifestations, in an April 1981 rating decision on the basis 
that no evidence then of record showed a current chronic 
disability.  A subsequent rating decision, dated in August 
1995 addressed boils specifically, and found that there was 
no current disability.  A July 2003 rating decision also 
denied service connection for boils, specifically as relates 
to herbicide exposure, and issued a denial based on no 
current disability being noted.  No appeal was offered within 
the last finalized decision of record, which is final.  

In order for the veteran to be successful in reopening his 
claim, he must submit evidence that is both new and material.  
See 38 C.F.R. § 3.156.  That is the evidence must not have 
been of record at the time of the last finalized decision, 
and it must relate to an unestablished fact necessary to 
substantiate the underlying claim.  In this case, such 
evidence must relate to the first element of service 
connection, the existence of a current disability.  

Upon review of the record, the Board notes that there is a 
private medical opinion, dated in June 2006, and a VA scar 
examination dated in September 2006 which addressed the 
presence of residual scars on the veteran's body.  In the VA 
examination, the veteran's service-connected scar on the 
gluteal muscle was noted to be resultant from an in-service 
puncture wound.  The private examination noted that there 
were several scars on the body and that they are consistent 
with the boils developed in service as a result of an 
infection, resulting from a puncture wound in the feet.  

The evidence submitted is new, in that the evidence was not 
of record at the time of the last finalized denial, and it is 
material, in that the showing of residual scarring due to in-
service boils is evidence of a current disability, which is 
an unestablished fact that raises a chance of substantiating 
the underlying claim.  Thus, the claim is reopened.  See 
38 C.F.R. § 3.156.  

Analysis-Service Connection

The veteran was treated in service on several occasions for a 
skin disorder which manifested as boils.  The veteran 
asserts, and the treatment records substantiate, that there 
was a puncture wound to the lower extremity by a foreign 
object tainted with fecal matter.  The bacteria in the 
contaminated waste caused the eruption of boils, and the 
veteran was hospitalized to treat the infection.  

For several years after service separation, there was no 
competent opinion which found a current disability as a 
result of this in-service treatment.  In June 2006, however, 
the veteran was seen by his private physician.  This doctor 
posited an opinion which stated that there were "many 
scars" present on the veteran's body as a result of his in-
service bout with boils.  The physician stated that he 
"totally agree[d] with the patient that he had a sepsis that 
was caused by contaminated bamboo penetrating the skin."  
The resultant boils led to "extensive scarring" that was, 
as mentioned, noticed on examination.  A VA examination, 
dated in September 2006, also confirmed scarring (no active 
boil pathology was noted), and related it to an in-service 
exposure to contamination.  Both the private and VA 
examinations did not note active dermatological disease; 
however, the scarring is clear evidence of the disorder, and 
regardless of the severity noted at examination, there is a 
current disability present.  

While it appears that the physician's opinion was based on 
subjective history, the extensive treatment in-service 
corroborates the event which formed the basis of the nexus 
opinion.  Thus, the medical opinion of June 2006 is highly 
probative in establishing both the existence of a current 
disability and a relationship between that disability and an 
in-service event.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006).  As such, the Board determines that the 
requirements for service connection have been met, and the 
claim will be granted.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a dermatological 
condition, to include recurrent boils, cysts, and residual 
scarring is reopened.  

Entitlement to service connection for a dermatological 
condition, to include recurrent boils, cysts, and residual 
scarring, is granted.  


______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


